FILE COPY




SHARON KELLER                                                                                        ABEL ACOSTA
 PRESIDING JUDGE                COURT OF CRIMINAL APPEALS                                                CLERK
                                                                                                      (512) 463-1551
                                      P.O. BOX 12308, CAPITOL STATION
LAWRENCE E. MEYERS
CHERYL JOHNSON                              AUSTIN, TEXAS 78711                                     SIAN SCHILHAB
MIKE KEASLER                                                                                        GENERAL COUNSEL
                                                                                                      (512) 463-1597
BARBARA P. HERVEY
ELSA ALCALA
BERT RICHARDSON
KEVIN P. YEARY
DAVID NEWELL
JUDGES



                                          Wednesday, July 29, 2015

  District Attorney Harris County                           JAVIER NOEL CAMPOS
  Devon Anderson                                            TDC# 436748
  Appellate Section                                         STILES UNIT
  1201 Franklin St. Ste. 600                                3060 FM 3514
  Houston, TX 77002-1901                                    BEAUMONT, TX 77705
  * DELIVERED VIA E-MAIL *

  Re: CAMPOS, JAVIER NOEL
  CCA No. PD-0054-15                                                                  COA No. 01-13-00415-CR
  Trial Court Case No. 1328806

            The court has issued an opinion on the above referenced cause number.

                                                                         Sincerely,



                                                                         _____________________________
                                                                         Abel Acosta, Clerk

  cc: District Clerk Harris County (DELIVERED VIA E-MAIL)
  Presiding Judge 184th District Court (DELIVERED VIA E-MAIL)
  1st Court Of Appeals Clerk (DELIVERED VIA E-MAIL)
  Lisa McMinn (DELIVERED VIA E-MAIL)




                      SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                        WEBSITE WWW.TXCOURTS.GOV/CCA.ASPX